DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites “training each unique defect identification algorithm is trained for the corresponding unique defect type”.  Either the phrase “training” or “is trained” should be deleted.
Claims 14, 17 and 19 recite steps a) through e) and g) but do not include a step f).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “based on information relevant to a plurality of cameras” in claim 3 is a relative term which renders the claim indefinite. The term “information relevant to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not reasonably ascertain what information would infringe the step of claim 3 since the relevance is not adequately defined to place those of ordinary skill on notice.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Jurich et al. (US Patent No. 7,764,823).
Claim 1:
	Jurich discloses a method of inspecting stamped blanks on a stamping line (c. 1, l. 59-c. 2, l. 29), the method comprising: identifying at least one target defect location for a given stamped blank configuration (figures 3 and 6 illustrate an array of image detectors 70 directed at an array of target defect locations of the stamped component and displayed), wherein a unique defect type is associated with each of the at least one target defect locations (c. 1, l. 11-20 and c. 4, l. 60-c. 5, l. 2); acquiring one or more images (155) of each of the least one identified target defect locations on blanks stamped per the given stamped blank configuration with one or more cameras (70) assigned to each of the identified target defect locations and as the stamped blanks move along the stamping line (figures 2, 3 and 6); and analyzing the one or more images of each of the least one identified target defect locations and detecting if the unique defect type associated with each of the at least one target defect locations is present, wherein each unique defect type is identified with a corresponding unique defect identification algorithm (c. 7, l. 4-58).
Claim 2:
	Jurich discloses that identifying target defect locations for the given stamped blank configuration comprises identifying the target defect locations on a set of data comprising: data populated from prototype stamping trials of blanks stamped per the given stamped blank configuration (c. 7, l. 4-17; “master image of a good (non-cracked) body panel”); and data indicative of physical properties of blanks being stamped per the given stamped blank configuration, mechanical properties of blanks being stamped per the given stamped blank configuration, and geometric dimensions of the given stamped blank configuration (c. 7, l. 4-17; “master image of a good (non-cracked) body panel”).
Claim 3:
	Jurich discloses assigning the one or more cameras (70) to the identified target defect locations (array, figures 3 and 6) based on information relevant to a plurality of cameras assigned to the stamping line (c. 7, l. 4-17).
Claim 4:
	Jurich discloses that the information on the plurality of cameras comprises locations of and specifications on the plurality of cameras on the stamping line (c. 7, l. 4-47).
Claim 5:
	Jurich discloses setting a camera angle, a focus, and a zoom for each of the assigned one or more cameras (c. 5, l. 8-21).
Claim 6:
	Jurich discloses displaying, on a display screen (145), the defects detected at the least one identified target defect location (figures 6-8; c. 7, l. 18-58).
Claim 7:
	Jurich discloses updating a defect database (160; c. 7, l. 39-47; c. 8, l. 9-24).
Claim 8:
	Jurich discloses identifying a defect type (crack) and a defect location on blanks stamped per the given stamped blank configuration and having at least one defect (c. 7, l. 18-67).

Claim 9:
	Jurich discloses that the identified target defect locations comprise a first defect location with a first type of defect and a second defect location different than the first location with a second type of defect different than the first type of defect (c. 7, l. 18-38; the first and second type of defect being different cracks (size, shape, depth) at different locations).
Claim 10:
	Jurich discloses that the one or more cameras (70) comprises at least two cameras with a first camera assigned to and taking images of the first defect location and a second camera assigned to and taking images of the second defect location (figures 2 and 6; array of cameras 70).
Claim 11:
	Jurich discloses a first defect type identification sub-system assigned to the first defect location and a second defect type identification sub-system assigned to the second defect location, wherein the first defect type identification sub-system comprises the first camera and a first unique defect identification algorithm (the first camera and identification algorithm corresponding to a first location and crack detection at that location) and the second defect type identification sub-system comprises the second camera and a second unique defect identification algorithm different than the first unique defect identification algorithm (the second camera and identification algorithm corresponding to a second location and crack detection at that location).


Claim 12:
	Jurich discloses training each unique defect identification algorithm is for the corresponding unique defect type (c. 7, l. 39-47; c. 8, l. 9-24).
Claim 16:
	Jurich discloses a method of inspecting stamped blanks on a stamping line (c. 1, l. 59-c. 2, l. 29), the method comprising: identifying a target split edge defect location for stamped blanks moving on the stamping line and stamped per a given stamped blank configuration (figures 3 and 6 illustrate an array of image detectors 70 directed at an array of target defect locations of the stamped component and displayed, including edges, which are compared with a master image; c. 7, l. 4-17), acquiring one or more images (155) of the target split edge defect location on at least a subset of the stamped blanks using one or more cameras (70) assigned to the identified target split edge defect location as the stamped blanks move along the stamping line and through a field of view of the one or more cameras (figures 2, 3 and 6); and analyzing the one or more images of the target split edge defect location and detecting a split edge defect at a target split defect location on one of the stamped blanks using a split edge defect identification algorithm (c. 7, l. 4-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurich in view of Applicant Admitted Prior Art (see Background of the Specification and paras. [0045], [0050] which discuss various aspects of “conventional” systems; hereinafter “AAPA”).
Claim 13:
	Jurich discloses that training each unique defect identification algorithm further comprises: training a first unique defect identification algorithm for a split edge defect type associated with a split edge target location; and training a second unique defect identification algorithm for a wrinkle defect type associated with a wrinkle edge target location.
	Jurich does not explicitly teach that the unique defect type is a wrinkle defect type.
	AAPA teaches that conventional stamping defect monitoring and inspection systems typically inspect parts for “defects such as split edge defects, wrinkle defects, springbok [sic] defects and dimensional noncompliance defects, among others” (Specification, para. [0003]).  Accordingly, AAPA teaches that the conventionally monitored defects can be split edge defects and wrinkle defects.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have monitored and inspected the stamping products of Jurich for wrinkle defects since: (a) Jurich teaches monitoring for “cracks and similar defects” (c. 1, l. 6-10) and is therefore not limited to detecting “cracks” alone; (b) AAPA teaches that it is known in the stamping art to monitor for multiple defect types including wrinkle defects (para. [0003]); and (c) the method of Jurich could be applied to monitor for wrinkle defects using the cameras (70), lighting and processors without the need for additional monitoring and inspection hardware and the modification to the processing algorithm to detect wrinkle defects would involve only routine skill in the art and yield predictable results.

Claim(s) 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurich in view of AAPA as applied to claims 1-13 and 16 above, and further in view of Zhao et al. (US Patent No. 10,869,644).
Claim 14:
	Jurich discloses a split edge defect identification algorithm configured to identify cracks in stamped parts but does not explicitly teach the image enhancement techniques employed to perform the identification, specifically that the algorithm is configured to execute the following steps on an acquired image of the split edge target location: a) bilateral smoothing; b) image denoising; c) extraction of saturation dimension; d) binary thresholding; e) morphological transformation; and g) edge and contour identification.
	Zhao teaches a method and algorithm for analyzing imaging (abstract) to assess an imaged article and perform operations based on the condition of the imaged article (abstract; c. 1, l. 24-47).  Zhao further teaches that the algorithm for analyzing the image is configured to execute several steps on an acquired image including: a) bilateral smoothing (c. 14, l. 43-65); b) image denoising (c. 14, l. 43-65); c) extraction of saturation (c. 27, l. 51-c. 28, l. 10); d) binary thresholding (c. 29, l. 39-61); e) morphological transformation (c. 22, l. 41-67); g) edge and contour identification (c. 14, l. 66-c. 15, l. 21; c. 17, l. 48-61).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the defect monitoring and identification algorithm of Jurich to execute the processes of Zhao since: (a) Jurich is silent as to the particular image processing filters applied during the defect monitoring and identification; (b) Zhao teaches several known filtering techniques, including those recited in the claim, to process an image and analyze it; and (c) applying the filtering techniques of Zhao to the method of Jurich would provide enhanced image processing to assist in locating and monitoring defects in stamped products.
Claim 15:
	Jurich discloses identifying a split edge defect on one of the stamped blanks moving along the stamping line, updating a defect database with a location of the identified split edge defect on the stamped blank, and displaying the location of the identified split edge defect on the stamped blank on a display screen on the stamping line (c. 7, l. 4-58; figures 6-8).
Claim 17:
	See claim 14 above.


Claim 18:
	Jurich discloses: identifying a target defect location for the stamped blanks moving on the stamping line and stamped per the given stamped blank configuration (figures 3 and 6 illustrate an array of image detectors 70 directed at an array of target defect locations of the stamped component and displayed); acquiring one or more images (155) of the target defect location on at least another subset of the stamped blanks using other cameras (70) assigned to the identified target defect location as the stamped blanks move along the stamping line and through a field of view of the other cameras (figures 2, 3 and 6); and analyzing the one or more images of the target defect location and detecting a defect at a target location on one of the stamped blanks using a defect identification algorithm (c. 7, l. 4-58).
	Jurich does not explicitly teach that the unique defect type is a wrinkle defect type analyzed using a defect identification algorithm different than the split edge defect identification algorithm.
	AAPA teaches that conventional stamping defect monitoring and inspection systems typically inspect parts for “defects such as split edge defects, wrinkle defects, springbok [sic] defects and dimensional noncompliance defects, among others” (Specification, para. [0003]).  Accordingly, AAPA teaches that the conventionally monitored defects can be split edge defects and wrinkle defects.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have monitored and inspected the stamping products of Jurich for wrinkle defects since: (a) Jurich teaches monitoring for “cracks and similar defects” (c. 1, l. 6-10) and is therefore not limited to detecting “cracks” alone; (b) AAPA teaches that it is known in the stamping art to monitor for multiple defect types including wrinkle defects (para. [0003]); and (c) the method of Jurich could be applied to monitor for wrinkle defects using the cameras (70), lighting and processors without the need for additional monitoring and inspection hardware and the modification to the processing algorithm to detect wrinkle defects would involve only routine skill in the art and yield predictable results.
Claims 19 and 20:
	See claims 16-18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726